Fowler, J.
(dissenting). The complaint alleges that'Zar-ling was employed by Schefiow; that E. M. Schefiow and *319“one Monahan were copartners, doing business under the firm name of Scheflow & Monahan,” and owned a truck which was used by Scheflow “in and about his business;” that Zarling was employed by Scheflow as the driver of said truck; and that plaintiff was injured by the negligence of Zarling in suddenly starting the truck while the plaintiff was getting upon it. A demurrer in the form following was interposed:
“Now come the above named defendants and demur to the complaint of the plaintiff on the ground that it fails to state facts sufficient to constitute a cause of action against said partnership.”
It is headed: “Demurrer of E. M. Scheflow and F. S. Monahan, copartners doing business under the firm name and style of Scheflow & Monahan.”
The complaint does not state a case against the defendants as partners, because it negatives that the truck was engaged in the partnership business when the plaintiff's injuries were inflicted. It therefore does not state a case against Monahan, but it does state one against Scheflow. Had' Monahan demurred because the complaint did not state a cause of action against him, it plainly should have been sustained. But a partnership is not a legal entity distinct from the individuals comprising it. It is not a person, either legal or natural. 47 C. J. p. 747, and cases cited. Not being a person or a legal entity, it is not the party to the suit. The parties to the suit are the individual defendants constituting the partnership. Only the parties to the suit can demur. Not being a party to the suit, the partnership as such cannot enter a demurrer.
This is so upon reason, and it is so under the statute. The statute does not permit such a demurrer. The ground of demurrer invoked is laid by sec. 263.06 (6), Stats., which is “that the complaint does not state facts sufficient to constitute a cause of action.” This complaint does state a cause of ac*320tion. It states a cause of action against the defendant E. M. Scheflow. When there are two or more defendants, they may demur either separately or jointly. Here they demur jointly. In case of a joint demurrer for insufficiency of a complaint, if the complaint states a cause of action against any one of the defendants, the complaint must be sustained and the demurrer overruled. 3 Bryant, Wis. PL & Pr. (2d ed.) p. 131. The following decisions there cited support the text: Webster v. Tibbits, 19 Wis. *438; Willard v. Reas, 26 Wis. 540; McGonigal v. Colter, 32 Wis. 614; American Button Hole, C. & S. Mach. Co. v. Gurnee, 44 Wis. 49; Mark Paine Lumber Co. v. Douglas County Improvement Co. 94 Wis. 322, 68 N. W. 1013; Boyd v. Mutual Fire Asso. 116 Wis. 155, 90 N. W. 1086, 94 N. W. 171; Bannen v. Kindling, 142 Wis. 613, 126 N. W. 5; St. Croix Timber Co. v. Joseph, 142 Wis. 55, 124 N. W. 1049; Iverson v. Union Free High School Dist. 186 Wis. 342, 202 N. W. 788. To these may be added Big Bay Realty Co. v. Rosenberg, 212 Wis. 33, 248 N. W. 782, and Thomsen v. Olson, ante, p. 145, 262 N. W. 601.
It is true that the complaint goes upon the theory that the partnership is liable, but its sufficiency, when attacked by general demurrer, does not depend upon the theory of the pleader, but on whether it states facts entitling the plaintiff to any relief. This rule is stated in a multitude of decisions of this court. 5 Callaghan’s Wis. Dig. pp. 4263, 4264. When this rule is considered in connection with the rule as to joint demurrers above stated, it means that whether the complaint states a cause of action depends on whether it states a cause of action against any defendant. This follows from sec. 263.07, Stats., which reads:
“In case of a general demurrer to a complaint, if upon the facts stated'. . . plaintiff is entitled to any measure of judicial redress, whether equitable or legal and whether in har*321mony with the prayer or not, it shall be sufficient for such redress.”
By the term “general demurrer” in this statute is meant, of course, one grounded on insufficiency of facts. The statute is directed to demurrers on that ground. The decisions rendered since its enactment in 1911 so treat the term. Nelson v. Eau Claire, 175 Wis. 387, 389, 185 N. W. 168; Lewko v. Chas. A. Krause Milling Co. 179 Wis. 83, 86, 190 N. W. 924; Young v. Juneau County, 192 Wis. 646, 655, 212 N. W. 295. This is so independent of the statute, as appears from the decisions of the court rendered prior to its enactment. Bronson v. Markey, 53 Wis. 98, 100, 10 N. W. 166; State ex rel. Cornish v. Tuttle, 53 Wis. 45, 52, 9 N. W. 791; Cummings v. Town of Lake Realty Co. 86 Wis. 382, 384, 57 N. W. 43. The complaint is sufficient to show that the plaintiff is entitled to redress against Scheflow, and should be upheld under the statute, although relief against him as an individual independent of the partnership is not expressly demanded in the prayer of the complaint.
It may further be said that, were a partnership to be considered as an entity, as the decisions in a few jurisdictions (see 47 C. J., supra), contrary to the overwhelming weight of authority, seem to hold, so as to be entitled to demur as a person or party defendant, the form of the demurrer here interposed was interposed by the defendants as individuals. The form is “Now come the above named defendants,” and the “above named defendants” are “E. M. Scheflow and F. S. Monahan.” Having so pleaded, the rule as to joint demurrers above stated is applicable.
For the reasons stated, I am of opinion that the order of the circuit court should be affirmed.
I am authorized to state that Mr. Justice Fairchild and Mr. Justice Wickhem concur in this dissent.